Berdon, J.,
concurring. I concur in the result, but write separately to stress the analytical framework that should be used for deciding whether there is a constitutional entitlement.
In Red Maple Properties v. Zoning Commission, 222 Conn. 730, 610 A.2d 1238 (1992), our inquiry as to whether there was a constitutional entitlement necessarily stopped when we determined that the zoning commission in that case was vested with broad discretion to grant or deny the permit application under the statute and regulations.1 In cases such as this, however, there is a second element that must be satisfied before a constitutional entitlement can exist—that is, whether the plaintiff-applicant has fulfilled the requirements of the regulations. “In Littlefield v. City of Afton, 785 F.2d 596, 602 (8th Cir. 1986), the Eighth Circuit [Court of Appeals] held that state law creates a constitutionally protected property interest in a building permit if (1) the municipality lacks discretion and must issue a building permit to an applicant who complies with the statutory requirements and, (2) the applicant has ful*60filled the requirements. Accord Carolan v. City of Kansas City, 813 F.2d 178, 181 (8th Cir. 1987) (noting that both conditions must be met before a constitutionally protected property interest in a building permit arises).” (Emphasis in original.) Spence v. Zimmerman, 873 F.2d 256, 258 (11th Cir. 1989).
The requirement that the application comply with the regulations is underscored in Sullivan v. Salem, 805 F.2d 81 (2d Cir. 1986). The trial court, in Sullivan, granted summary judgment in favor of the defendant in a § 1983 action on the issue of whether the plaintiff had a constitutional entitlement to a certificate of occupancy. The trial court reasoned that because “the building official was required to exercise discretion in determining whether or not to issue a certificate of occupancy . . . [the plaintiff] could not have had a legitimate claim of entitlement to the certificates. Therefore, according to the [trial] court, with no property interest in the certificates, [the] plaintiff had no claim under the due process clause even if the refusal to issue the certificates of occupancy was in clear violation of state law.” Id., 84. The Second Circuit Court of Appeals reversed the trial court and held that if “the houses complied with the applicable state and municipal requirements, there was no element of discretion or judgment remaining for the building official to exercise in determining whether to issue the certificates.” Id., 85. The court then remanded the case for further proceedings to determine “whether in fact the houses did meet all applicable requirements and whether the certificates of occupancy were refused solely [on an unlawful basis].” Id.
In sum, for there to be a constitutional entitlement to a property interest under a § 1983 action in a land use case there must be a determination that: (1) under the statute or other regulations, the agency either had no discretion to deny the permit or had such limited *61discretion that there would have been, “absent the alleged denial of due process ... a very strong likelihood that the [permit] would have been granted”; Yale Auto Parts, Inc. v. Johnson, 758 F.2d 54, 59 (2d Cir. 1985); and (2) the application for the permit must conform to the requirements of the regulations. It is clear that the constitutional entitlement claimed by the plaintiff fails because his application for the zoning permit did not conform to the regulations, which permitted a hotel for transients but did not permit elderly housing. The plaintiffs failure to establish such an entitlement is fatal to his cause of action.
We depend heavily upon citizen participation in state and town boards and commissions. This is particularly true in the regulation of land use, which is of the utmost importance not only for a town’s orderly development, but also for the protection of our environment. Our legislature has delegated this regulation to the towns. E.g., General Statutes §§ 8-1 and 8-2. The amicus curiae brief of the Conservation Law Foundation of New England, Inc., appropriately notes the following: “This important regulatory function is performed by members of local commissions, elected or appointed, who serve without compensation. They receive little or no formal training, legal or otherwise; and unlike many who appear before them, they are not supported by any full-time professional staff. They have to make innumerable on-the-spot decisions, procedural and substantive, that may have significant legal effects; but in many cases their only source of legal advice is a part-time town attorney, otherwise engaged in private practice, who generally is available for consultation only before or after the fact.” At the same time, I am concerned with the rights of property owners, such as the plaintiff, and their right to develop their property in a manner permitted by the regulations.
*62I believe that our adoption of the entitlement approach to determine damages for substantive due process violations in land use cases under § 1983, together with the protection of individual town commissioners under the doctrine of qualified immunity,2 strikes an appropriate balance between protecting the interests of the public and those of private property owners to develop their land in a manner which is consistent with valid government regulations.
In this case, the conduct of the individual defendants as found by the jury in the processing of the plaintiffs project was arbitrary and capricious and should not be condoned. Nevertheless, such conduct on the part of the individual defendants becomes relevant to the issue of damages only after the plaintiff has proven a clear entitlement to the permit.

 In RRI Realty Corporation v. Incorporated Village of Southampton, 870 F.2d 911 (2d Cir.), cert. denied, 493 U.S. 893, 110 S. Ct. 240, 107 L. Ed. 2d 191 (1989) (RRI), the court in its analysis also stopped with the regulation which conferred on the regulatory agency a broad discretion. The agency in RRI was “charged with the duty of exercising sound judgment and of rejecting plans which, in its opinion, are not of harmonious character because of the proposed style, materials, mass, line, color. . . .’’(Internal quotation marks omitted.) Id., 919.


 The Supreme Court of the United States in Harlow v. Fitzgerald, 457 U.S. 800, 818-14, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982), noted the problem of balancing the appropriate interests between these sometimes competing forces as follows: “The resolution of immunity questions inherently requires a balance between the evils inevitable in any available alternative. In situations of abuse of office, an action for damages may offer the only realistic avenue for vindications of constitutional guarantees. ... It is this recognition that has required the denial of absolute immunity to most public officers. At the same time, however, it cannot be disputed seriously that claims frequently run against the innocent as well as the guilty—at a cost not only to the defendant officials, but to society as a whole. These social costs include the expenses of litigation, the diversion of official energy from pressing public issues, and the deterrence of able citizens from acceptance of public office. Finally, there is the danger that fear of being sued will dampen the ardor of all but the most resolute, or the most irresponsible [public officials], in the unflinching discharge of their duties.” (Citations omitted; internal quotation marks omitted.)